internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street mc dal dallas texas department of the treasury uil release number release date date date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax period s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear ’ in a determination_letter dated march 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective december 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on october 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations department of the treasury tax_exempt_and_government_entities_division org address internal_revenue_service m s po box ogden ut date taxpayer_identification_number form tax_year s ended date and time of appointment place of appointment person to contact id number contact numbers telephone fax dear am writing to confirm our appointment for the examination of the above periods we realize some organizations may be concerned about an examination of their returns we hope we can relieve any concerns you may have by briefly explaining why we examine exempt_organization returns and what your appeal rights are if you do not agree with the results we examine returns to verify the correctness of income or gross_receipts deductions and credits and to determine that the organization is operating in the manner stated and for the purpose set forth in its application_for recognition of exemption in many cases we close examinations without changes when we complete the examination we will explain our recommendations and how they may affect your exempt status or tax_liability such as employment excise or unrelated_business_income taxes you should fully understand any recommended changes and their ramifications please do not hesitate to ask questions about anything that is not clear to you letter catalog number 34804c if we recommend changes involving your tax_liability and you agree with the changes we will ask you to sign an agreement form by signing the form you will indicate your agreement to the amount shown as a refund due or additional tax owed you do not have to agree with our recommendations you may request a conference at a higher level as explained in the copy of the appeal procedures that we will provide you if you do not wish to have someone present through the examination we would appreciate having an officer or representative available at the beginning of the examination to discuss the operations of the organization and again at the end of the examination to discuss the results if we conduct our examination with your representative you must file a power_of_attorney in order for your representative to receive or inspect confidential information you may use form_2848 power_of_attorney and declaration of representative or any other properly written power_of_attorney or authorization for this purpose to help make the examination as brief as possible please have the records listed on the attached information_document_request idr available for the year s under examination if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely shay green enclosures publication idr notice letter catalog number 34804c department of the treasury internal_revenue_service mail stop po box ogden ut org address date of this notice date contact person id number contact telephone numbers toll free long distance response due_date employer_identification_number tax period s form s certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or ail of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt letter rev catalog number 34801v status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely anett m dinrige nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form_886 a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended org november 20xx legend org - organization name issues xx - date city - city cco-1 - 15t company whether the tax-exempt status of org a c social_club that operates a golf course should be revoked facts the subject organization is recognized as a sec_501 tax-exempt_organization according to its articles of incorporation the primary purpose of the organization is to promote and practice for amusement and social recreation for activities such as golf polo tennis swimming bowling horseback riding dancing and cards membership is open to co-1 employees along with city and city area residents the organization is advertising to the area residents through internet ads and in local monthly publications they are advertising golf at a discount rate for the general_public the revenue_agent completed a sample of five months of income from the organizations daily receipt summary the organization had of non-member income on the use of the golf course non-member member march june july october november total total percent non-member income law sec_501 of the code provides exemption for clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inure to the benefit of any private shareholder social clubs exempt under sec_501 c may receive up to of its gross_receipts including investment_income from sources outside its membership of the up to of the gross_receipts may be derived from the use of the club facilities or services form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended org november 20xx by the general_public or from other activities not furthering social or recreational purposes for members c income_tax b b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revproc_71_17 sec_2 states where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes’ taxpayer’s position the organization agreed to the revocation of their tax exempt status the president signed the form_6018 the organization also filed form_1120 for the tax years ended 20xx 20xx and 20xx government’s position as a result of our examination of your form_990 return for periods ending november 20xx we have determined that your organization no longer qualifies as an exempt social_club described in internal_revenue_code sec_501 your non-member revenue consistently exceeds the percentage allowed by law your non-member income jin the tax_year ended november 20xx averaged of total gross_receipts whereas revproc_71_17 and public law allow a maximum of because social clubs are primarily supported by their members' payments their tax exemption has the practical effect of allowing the membership to join together to provide themselves with recreational or social facilities without further tax consequences when the club's income is limited to membership receipts this justification should not result in any_tax advantage by receiving such a large amount of nonmember income from the use of the facilities the members do receive financial advantages the term general_public as used in this procedure means persons other than members of a club their dependents or guests total gross_receipts is defined as the receipts from normal and usual activities of the club including charges admissions form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended org november 20xx membership fees dues and assessments to qualify for income_tax exemption a social_club should not advertise its facilities for nonmember patronage since this would be prima facie evidence it was engaging in business a social_club should not engage in any type of business activity for profit which is designed to increase or which could result in an increase in net_earnings inuring to the benefit of any shareholder or individual net_earnings may inure to members in such forms as an increase in services offered by the club without a corresponding increase in dues or other fees paid for club support or as an increase in the club's assets which would be distributable to members upon the dissolution of the club income_tax regulation itr sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax- exempt status however revproc_71_17 1971_1_cb_683 as amended by public law sets forth guidelines for determining the effect of gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption under sec_501 of the code the revenue_procedure states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within thi sec_35 limit no more than of a club's gross_receipts may be derived from nonmember use of the club's facilities and or services if these standards are exceeded a social_club will not qualify for exemption pursuant to sec_501 conclusion the organization does not meet the requirements of c because they received more than percent of its income from non-members the organization does not qualify for exemption under c we propose a revocation of your exempt status under sec_501 effective december 20xx as a taxable entity you are required to file form_1120 u s_corporation income_tax return for the periods open under statute which are the tax years ended november 20xx november 20xx and november 20xx form 886-a ev department of the treasury - internal_revenue_service page -3-
